Per Curiam.
The bill in this case was demurred to because it was not sworn to; this apparently upon the ground that from some averments in the bill it was to be1 subjected to the rule requiring creditors’ bills to be sworn to. The court below sustained the demurrer.
We think that this was wrong. The bill does not belong to the class of statutory creditors’ bills which are required by the statute to be verified. There is no rule requiring bills in cases of general equity cognizance to be sworn to. Bills that attempt to remove into a court of. equity matters cognizable in a court of law, and bills in cases requiring the preliminary aid of the court upon facts stated in the bill, if the facts are not otherwise substantiated, should be verified. But the absence of a verification to a bill not requiring it is not ground for a demurrer.
The decree of the court below must be reversed with the costs of this court, and the case remanded with directions to proceed, and that the defendants answer within thirty days.